In this case the Court is equally divided as to whether or not the judgment of the Circuit Court should be reversed or affirmed. Mr. Chief Justice DAVIS, Mr. Justice TERRELL and Mr. Justice BROWN are of the opinion that the evidence is not legally sufficient to sustain the indictment accusing plaintiff in error of the desertion of his minor child. Mr. Justice WHITFIELD, Mr. Justice ELLIS and Mr. Justice BUFORD are of the opinion that no reversible error has been made to appear and that the judgment should therefore be affirmed. The judgment is accordingly affirmed on the authority of State v. McClung,47 Fla. 224, 37 Sou. Rep. 51.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur. *Page 83